Citation Nr: 0701491	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  96-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right wrist disability due to carpal tunnel syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
asthma.  

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for arthritis of the 
wrists, elbows, and knees.

6.  Entitlement to service connection for hyeropic 
astigmatism as due to undiagnosed illness.

7.  Entitlement to service connection for sleeping problems 
as due to undiagnosed illness.

8.  Entitlement to service connection for skin irritation as 
due to undiagnosed illness.

9.  Entitlement to service connection for headaches with 
associated nosebleeds as due to undiagnosed illness.  

10.  Entitlement to service connection for joint pain (other 
than knees and wrists) as due to undiagnosed illness.

11.  Entitlement to service connection for numbness in legs 
as due to undiagnosed illness.

12.  Entitlement to service connection for major depressive 
disorder (claimed as depression), including as due to 
undiagnosed illness.

13.  Entitlement to service connection for chest pain as due 
to undiagnosed illness.

14.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to 
September 1986, and March 1988 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from multiple rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In January 2005, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  

In January 2005, the Board issued a decision that granted 
service connection for bilateral feet disability, and 
remanded the remaining claims on the cover page for further 
evidentiary development.  It is noted that one of the 
remanded issues concerned entitlement to a compensable rating 
for a left wrist disability, and the Board had instructed the 
RO to issue a statement of the case concerning that matter.  
Thereafter, the RO granted an increased initial rating of 10 
percent left carpal tunnel syndrome of the wrist in 
conjunction with issuing a statement of the case, and it does 
not appear that the veteran perfected an appeal therefrom.

FINDINGS OF FACT

1.  Objective findings, including assessment for any 
functional loss, do not show that the veteran's right wrist 
carpal tunnel syndrome has manifested with moderate 
incomplete paralysis. 

2.  The record does not indicate that the veteran experienced 
rather frequent asthmatic attacks rather frequent (separated 
by only 10-14 day intervals) with moderate dyspnea on 
exertion between attacks; and test results do not show FEV-1 
56- to 70 percent predicted or FEV-1/FVC of 56 to 70 percent; 
and the veteran does not take daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  

3.  The most probative and competent medical evidence has 
attributed any chronic symptoms (including fatigue) to known 
clinical diagnoses, and has shown that the veteran does not 
currently suffer from chronic fatigue syndrome, major 
depressive disorder, or arthritis.  

4.  Competent medical evidence has shown that it is at least 
as likely as not that the veteran suffered from a migraine in 
service, which at least brings the evidence to equipoise 
concerning a nexus between current migraine headaches and in-
service complaints and treatment for headaches.  
  
5.  The record indicates in-service complaints of knee pain, 
a diagnosis of a knee disability shortly after separation 
from service, continuity of symptomatology, and competent 
evidence relating a bilateral knee disability to military 
service, which at least brings the evidence to equipoise 
concerning a nexus between chondromalacia patella of both 
knees and service.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating in 
excess of 10 percent for right wrist carpal tunnel syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.69, 4.120, 
4.124, Diagnostic Code 8515 (2006).

2.  The criteria for assignment of an initial rating in 
excess of 10 percent for asthma have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2006).

3.  Service connection for arthritis of hands, wrists, 
elbows, and knees, is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

4.  Service connection for chronic fatigue syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

5.  Service connection for an undiagnosed illness manifested 
by vision loss, sleeping problems, headaches associated with 
nosebleeds, skin irritation, joint pain, numbness in legs, 
and chest pain, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

6.  Service connection for major depressive disorder is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

7.  Service connection for migraine headaches is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

8.  Service connection for a bilateral knee disability is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
February 2003, July 2003, and July 2005 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, all three preceding 
letters provided the legal standards for entitlement to 
service connection, and the July 2005 letter told the veteran 
that to establish entitlement to an increased evaluation for 
a service-connected disability the evidence must show that 
the condition had gotten worse.  This latter letter also 
provided a list of medical and nonmedical evidence that the 
veteran could submit in support of his Gulf War Undiagnosed 
Illnesses claim (including time lost from work, changes in 
physical appearance, changes in physical abilities, and 
statements from persons who knew the veteran during the Gulf 
War or after).  Additionally, the RO issued a letter in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such the veteran received information about a 
disability rating and effective date prior to a 
readjudication in a May 2006 supplemental statement of the 
case.  

Though the veteran's claims were initiate pre-VCAA, the RO 
properly gave fully compliant notice via the preceding 
letters.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must also request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 
121.  In this case, the principle underlying the "fourth 
element" has been fulfilled by the July 2005 letter that 
told the veteran the following:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
record contains VA treatment records from 1996 to May 2006, 
private records from Shands Clinic dated 1996 to 2000, 
private records from Ken Grauer, M.D., dated 2000, and a 
December 2005 statement from Alliance Family Physicians.  
Also, the veteran underwent VA examinations in March 1996, 
February 1997, and September 2005.  Further medical 
assessment is not necessary because as described below the 
evidence does not establish that the veteran suffered an 
event, injury, or disease in service, or had symptoms of a 
disease that manifested during an applicable presumptive 
period, and the examinations are sufficient upon which to 
assess the claims concerning initial disability ratings.  See 
38 C.F.R. § 3.159(c)(4)(B).  

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Because the veteran has received adequate notice 
under the VCAA, and VA has provided examinations to generate 
highly relevant evidence concerning the issues on appeal, no 
prejudice results in proceeding with the issuance of a final 
decision in this case.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Initial ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

        Analysis right wrist  carpal tunnel syndrome

The evidence shows that the next highest rating of 30 percent 
is not warranted.  

At a March 1996 VA examination, the veteran reported numbness 
and tingling in his hands.  Physical assessment found no 
atrophy, intact sensation, motor strength of 5/5, as well as 
negative Tinel and negative medial nerve compression test 
bilaterally.  The impression was symptoms consistent with 
bilateral carpal tunnel.  The examiner noted, however, on 
physical exam there was no objective evidence of significant 
disease. 

A May 1996 progress note contained the veteran's report of 
right wrist pain for five years.  An August 1996 employee 
accident report (from Shands Hospital) indicated a right hand 
injury resulting in a very sore wrist.  At a November 1996 RO 
hearing, the veteran commented that by the end of the day he 
had difficulty opening a jar.    

At a January 1998 VA examination, the veteran reported 
significant numbness in his hands that was worse at night.  
He took Relafen with some relief, and he had been using wrist 
splints with some improvement.  

The record contains a July 2000 treatment report from Shands 
Clinic noted the veteran's complaints related to numbness, 
tingling, and pain in both hands, which was purely activity 
related.  He had worn splints in the past, which helped only 
somewhat.  Objective findings included that the veteran 
appeared to have some diffuse finger stiffness although he 
was able to make a fist with some difficulty.  The assessor 
found that the veteran had exquisite Tinel's at both wrists, 
and positive carpal tunnel compression test with numbness in 
the appropriate distribution bilaterally.  

An August 2000 report from Shands Clinic noted that the 
veteran had a progressive history of numbness and tingling in 
both hand, and that he currently worked as a Corrections 
Officer.  The veteran had been a cook in the military.  The 
veteran wore splints at night, with minimal relief.  He 
reported that he was now at the point where his hands were 
numb and tingling most of the day, with decreased grip and 
stiff hands in the morning.  A physical examination found 
positive Tinel's sign, and median nerve compression test 
within ten seconds with paresthesias into his hands 
bilaterally.  The veteran had good abduction of his thumb 
strength bilaterally.  EMG/nerve conduction study showed mild 
median nerve entrapment at the wrist, with motor and sensory 
changes.  The veteran declined the option of surgery at that 
time due to his work status, and opted for cortisone 
injections.  

At a September 2005 VA examination, the veteran described 
symptoms of numbness, burning, and tingling radiation from 
both wrists to both hands.  He noted increased pain at the 
right wrist and hand-over the last two weeks he had recently 
engaged in more computer work and cooking with the right 
hand.  The veteran used ibuprofen for pain control without 
significant effectiveness.  He used prescribed splints 
nightly.  The veteran denied other aggravating or 
precipitating factors, and there was no functional loss 
identified at either hand.  He denied any other paresthesias, 
dysesthesias or other sensory abnormalities.  The veteran 
denied other adverse affects on his usual daily activities or 
occupation.  The examiner noted no joint involvement at 
either wrists secondary to the carpal tunnel syndrome.  

Musculoskeletal examination revealed that the veteran had 
tenderness to palpation at the wrists.  There was no evidence 
of stiffness, swelling, heat, or redness.  Right wrist radial 
deviation was intact at 20 degrees on baseline and on 
repetitive testing; palmar flexion was intact at 70 degrees, 
limited by painful motion; and ulnar deviation was intact at 
40 degrees.  Grip strength of hands was intact.  Tinel's sign 
was positive at both upper extremities bilaterally and 
strength was intact 5/5.  The assessment was bilateral carpal 
tunnel syndrome with moderate reported symptoms.  The 
examiner stated that there was no functional loss or 
limitation of range of motion caused by this condition.  

In April 2006 at a VA clinic, the veteran was fitted for 
bilateral wrist splints.  

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8515, a 30 percent 
disability rating is warranted for the major upper extremity 
for moderate incomplete paralysis of the median nerve.  A 50 
percent disability rating is warranted for the major upper 
extremity for severe incomplete paralysis of the median 
nerve, and a 70 percent disability rating is warranted for 
the major upper extremity for complete paralysis of the 
median nerve.  

The evidence does not show that the veteran's right wrist 
carpal tunnel syndrome has manifested with moderate 
incomplete paralysis.  Rather, the September 2005 VA examiner 
found intact strength and no functional loss or limitation of 
range of motion.  That is, it appears that symptoms 
associated with the right wrist carpal tunnel syndrome have 
not manifested with a degree of incomplete paralysis that 
would warrant the next highest rating of 30 percent rating.  

For example, though in 1996 the veteran described that by the 
end of the day he could not open a jar, it appears that he 
had been able to utilize his right wrist and hand during the 
day, which does not reflect consistent moderate incomplete 
paralysis.  Likewise, although in a July 2000 private clinic 
note it appeared that the veteran had stiffness, a month 
later the veteran had good abduction of his thumb strength 
bilaterally, and testing showed mild median nerve entrapment 
at the wrist.  By September 2005 the veteran continued to 
retain significant use of his right wrist and hand without 
increased incomplete paralysis.  To the extent that his 
service-connected disability had flared up due to recent 
increased use, the currently assigned 10 percent rating 
accounts for any such functional loss.  

To date, objective findings, and a recent September 2005 
assessment of any functional loss, have shown that the 
veteran has retained a degree of use of his right wrist such 
that a higher rating of 30 percent is not warranted for 
moderate incomplete paralysis.    

	Analysis asthma

An initial rating in excess of 10 percent is not warranted as 
described below.  

At a March 1996 VA examination, the veteran reported a 
history of reactive airway obstructive disease, most notable 
when he was stationed in Germany.  Otherwise, the veteran 
denied shortness of breath or chest pain.  Physical 
assessment found that the veteran's lungs were clear to 
auscultation and percussion bilaterally.  In April 1996, the 
RO granted service connection for asthma based upon a 
confirmed diagnosis thereof in the veteran's service medical 
records.  

An August 1996 report from the University of Florida Shands 
Clinic indicated a past medical history of asthma.  At a 
November 1996 RO hearing, the veteran testified that he took 
two puffs of his medication a day depending on how much help 
he needed with his breathing particularly when he tried to 
run.  

At a February 1997 VA examination, the veteran reported that 
he had first noticed symptoms of wheezing and shortness of 
breath approximately five years earlier when stationed in 
Germany, and at that time his exercise capacity was limited 
by chest tightness and wheezing.  The veteran stated that his 
ability to run two miles had been diminished by those 
symptoms.  The veteran had been started on intermittent 
inhalers, and he was not presently on any therapy.  He had 
also noticed that his symptoms had improved since returning 
to the states.  The veteran described current symptoms of 
occasional episodes of chest tightness and wheezing, which 
were most evident with exercise.  

Testing showed FEV-1 of 99 percent predicted and FEV-1/FVC of 
110 percent, and a finding that spirometry, lung volumes, and 
single breath diffusing capacity were all within normal 
limits.  The examiner rendered an impression of possible 
exercise-induced asthma or atopic asthma (and after reviewing 
the latter report the examiner noted that PFTs were normal 
and suspected exercise-induced asthma).  The veteran's 
symptoms were found to be mild and not at all disabling.  A 
trial of inhaled beta agonist prior to exercise was 
recommended.  

At a January 1998 VA examination, the veteran reported that 
he had never undergone PFT studies, and his symptoms of 
tightness in his chest had been recently aggravated by as 
part of his physical training in the reserves.  

A September 1998 VA outpatient note indicated that the 
veteran took Azmacort 1 puff every day and as occasion 
required when short of breath.  In March 1999, the veteran 
stated that he continued to use the metered-dose inhaler 
though not every day as instructed by his primary care 
provider.  In September 1999, a VA nurse discussed with the 
veteran the importance of daily MDI (metered-dose inhaler) 
use, and proper technique.  In March 2000, the veteran was 
taking Albuterol.  A March 2003 VA active outpatient 
medications list included Albuterol inhale 2 puffs by mouth 
four times a day as needed for shortness of breath (rescue 
inhaler).

At his September 2004 Board hearing, the veteran testified 
that he used his rescue inhaler three to four times a week 
during the course of normal activities, which depended on how 
strenuous his activities were.  The veteran described that he 
had to be able to run in order to qualify for his job, and 
without his rescue inhaler his time on runs was a minute and 
a half longer.  

An October 2004 list continued to show the same dose of 
medication of "Albuterol inhale 2 puffs by mouth four times 
a day as needed for shortness of breath (rescue inhaler)."

A February 2005 VA active outpatient list noted Albuterol 2 
puffs by inhaler four times a day as a rescue inhaler for 
shortness of breath.  

The record contains an August 2005 Pulmonary Function Test 
results that showed FEV-1 92 percent predicted and FEV-1/FVC 
of 113 percent.  

At his September 2005 VA examination, the veteran reported 
that dyspnea on exertion occurred with strenuous physical 
activities.  He stated that asthma attacks occurred only with 
strenuous physical activities to include running or agility 
test.  The veteran currently used Albuterol multidose inhaler 
two puffs four times a day as needed as prescribed without 
side effects and with moderate improvement in symptoms.  He 
had not required prednisone use or other steroid 
administration for the condition in several years.  

The examiner noted that the veteran had undergone a pulmonary 
function study in August 2005 and he was found to have 
spirometry within normal limits without significant 
improvement in the FEV-1 or FVC post-bronchodilator.  Also, 
an isolated reduction in the ERV, consistent with obesity, 
was identified and the DLCO uncorrected for hemoglobin was 
mildly reduced.  As the veteran had reported current tobacco 
use products, smoking cessation had been strongly 
recommended.   

It is noted that the April 1996 rating decision on appeal, 
which granted service connection for asthma with a 10 percent 
rating effective December 16, 1995, utilized a rating 
criteria that was subsequently amended as of October 7, 1996.  

The Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), 
held that the law "precludes an effective date earlier than 
the effective date of the liberalizing . . . regulation," 
but the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Thus, prior to October 7, 1996, a 30 percent evaluation was 
warranted under Code 6602 for moderate bronchial asthma with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  The next schedular evaluation of 60 percent 
required severe disability with frequent attacks of asthma 
(one or more attacks weekly) marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.  A 100 percent 
evaluation was assigned for pronounced bronchial asthma; 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks; and with marked loss of 
weight or other evidence of severe impairment of health. 38 
C.F.R. § 4.97, Code 6602.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, as of October 
7, 1996, a 10 percent rating is warranted for FEV-1 of 71- to 
80-percent predicted; or, FEV-1/FVC of 71 to 80 percent; or, 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating is warranted for FEV-1 of 56- to 70-percent 
predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily 
inhalational or oral bronchodilator therapy; or, inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for FEV-1 of 40- 55-percent predicted; or, FEV-
1/FVC of 40 to 55 percent; or, at least monthly visits to a 
physician for required care of exacerbations; or, 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids.  

Finally, VA again amended the rating schedule concerning 
respiratory conditions effective October 6, 2006.  The Board 
notes that these changes concern "special provisions" for 
the application of Diagnostic Codes 6600 (chronic 
bronchitis), 6603 (emphysema), and 6604 (chronic obstructive 
pulmonary disease), which are not relevant for the veteran's 
service-connected asthma.  

The preceding medical evidence does not show that a higher 
initial rating is warranted under either the old or new 
rating criteria.  Notably, prior to October 7, 1996, the 
medical evidence does not show asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks; rather, it 
appears that the veteran had exercise-induced asthma, which 
brought on chest tightness, rather than asthma attacks 
without exertion at a frequent rate (as required by the 
Diagnostic Code).

Thereafter, under the new rating criteria, objective testing 
has not produced results of FEV-1 56 to 70 percent predicted, 
or FEV-1/FVC 56 to 70 percent (see VA testing from February 
1997 and August 2005).  Also, as found by the September 2005 
VA examiner, and as shown by VA outpatient treatment records, 
the veteran has not been prescribed inhalational anti-
inflammatory medication.  

Further, the Board cannot conclude that the veteran's 
service-connected asthma has required, in compliance with an 
alternative criteria under Diagnostic Code 6602 for a 30 
percent rating, daily inhalational or oral bronchodilator 
therapy.  Pointedly, VA active outpatient medication has 
prescribed daily use of Albuterol as a "rescue inhaler," 
and that it should be used "as needed."  At his September 
2005 VA examination, the veteran stated that asthma attacks 
occurred only with strenuous physical activities to include 
running or agility test, and he used the prescription as 
needed.  It has not been suggested by the veteran, or the 
medical evidence of record, that daily inhalational therapy 
is required.  

In fact, at a 1997 VA examination the veteran reported use of 
only intermittent inhalers, and that he was not on any 
therapy at the time.  In March 1999, the veteran reported 
that he continued to use the metered-dose inhaler though not 
every day, and, again, at his September 2004 Board hearing 
the veteran testified that he used his rescue inhaler three 
to four times a week during the course of normal activities.   
Simply, the evidence does not show the consistency of use 
(which should be "daily") of inhalational or oral 
bronchodilator therapy as required by the regulation, and the 
claim must be denied.  

Undiagnosed illnesses (hyperopic astigmatism, sleeping 
problems, headaches associate with nosebleeds, skin 
irritation, joint pain, numbness of the legs, chest pain); 
chronic fatigue syndrome; arthritis of hands, wrists, and 
elbows; major depressive disorder; bilateral knees; migraine 
headaches

	Legal standards

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  Fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Analysis undiagnosed illness, chronic fatigue syndrome, 
and major depressive disorder 

The veteran's DD Form 214 indicates he served in Southwest 
Asia from January 17 to April 28, 1991.  

The veteran reported no health problems on his March 1988 
enlistment examination.  An in-service symptom report by the 
veteran indicates that in 1991 he had depression in that he 
felt unhappy with himself and his job.  In 1992 he had short 
term memory problems.  In 1992 he had swollen and painful 
joints, pain in the knees and ankles.  

The service medical records contain treatment reports pre-
Southwest Asia indicating the veteran suffered from sore 
throats, coughs, and sinus problems.  Post-Southwest Asia, 
the veteran sought treatment in October 1992 for running 
nose, and sore throat.  In August 1992, the veteran 
complained of a lot of cold symptoms, and an examination 
revealed normal throat and supple neck.  In February 1993, 
the veteran sought treatment for sore throat and headache, 
and was diagnosed as having exudative pharyngitis.  In July 
1993, he complained of a sore throat.  In January 1994, the 
veteran had a sore throat, abdominal pain, and productive 
cough.  In January 1994, the veteran had sort throat and achy 
feeling.  In April 1994, the veteran complained of sort 
throat, blood in sputum from cough, and the examiner noted 
the veteran's pharynx was inflamed.  In September 1994, the 
veteran sought treatment for a cough, sore throat, and runny 
nose.  

In terms of depression, the veteran reported on a June 1994 
medical history form that he had mood swings, and became sad 
at a moment's notice for at least six months.  

On his September 1995 separation examination the veteran 
reported  (relevant to this appeal) swollen and painful 
joints, dizziness, eye trouble, chronic colds, skin diseases, 
frequent trouble sleeping, depression, and loss of memory.  
The physical examination did not diagnose the veteran as 
having any disorder, and found that all of his major systems 
were normal.  

An April 1997 rating decision, among other things, granted 
service connection for alopecia.  

A January 1998 VA examination assessed the veteran's joint 
pain.  He reported constant pain in his joints and that he 
took Relafen.  An examiner stated that the veteran was likely 
suffering from mild osteoarthritis.  A psychiatric diagnosis 
also indicated major depressive episode, mild to moderate 
first episode.  It does not appear that the examiner reviewed 
the veteran's claims file.  

The record contains a July 1998 VA emergency room physician 
documentation that showed a chief complaint of rash, 
intermittent with joint pain.  The veteran reported chronic 
problems of rash, multiple joint pains of elbows and knees, 
flashbacks, and insomnia.  

A March 1999 treatment report from the Gainesville VAMC noted 
a persistent unspecified rash on the veteran's knee that 
responded to creams.  In April 1999, the veteran sought 
medication for small bumps on his face, with which he had a 
history.  An August 1999 ophthalmology consult noted the 
veteran had no history of ocular trauma, surgery, or disease, 
and that he complained of near and farsightedness.  In 
September 1999, the veteran ha a fine generalized uritcaric 
dry rash over upper back.  A March 2003 ophthalmology 
reported noted astigmatism, but doubted Keratoconus at that 
time.  

At the September 2004 hearing, the veteran testified that he 
started experiencing joint pain six to eight months after the 
Gulf War, and that he took ibuprofen.  He also had medicated 
ointment for his skin problems, which started after he 
returned from Saudi Arabia.  The veteran testified that he 
still had trouble sleeping.  He stated that he felt very 
tired, and worn down.  The veteran stated that no medical 
practitioner had referred to chronic fatigue syndrome.  

In September 2005, the veteran underwent a VA examination, 
and the examiner noted that his claims file had been 
"thoroughly reviewed."  The examiner noted that the veteran 
been found to have astigmatism in November 2000, and the 
veteran continued to use contacts in addition to corrective 
eye glasses for this condition.  At the current assessment, 
the veteran denied visual disturbances and he continued to 
use contact lenses and/or eye glasses as prescribed.  

The examiner noted the veteran's reported medical conditions 
as well as diagnosing the veteran as having migraine 
headaches, status post vasectomy, asthma, bilateral carpal 
tunnel syndrome, bilateral plantar fasciitis, chondromalacia 
patella at both knees, obesity, hypertension, 
hypercholesterolemia, and refractive error with mixed 
astigmatism and keratocunous.  The examiner noted that the 
veteran had denied any other medical conditions.  Further, 
the examiner found that there was no evidence of undiagnosed 
illness or chronic fatigue syndrome, and that "chronic 
fatigue syndrome is a diagnosis based on certain criteria and 
when other medical conditions have been excluded."  Rather, 
"the veteran's obesity, deconditioned stated, potential 
mental illness, and uncontrolled hypertension may all be 
contributing factors to fatigue."

In terms of arthritis, the examiner noted that plain film 
radiographs from 1996 at both hands, wrists, and knees were 
negative for arthritic changes, and any further identified 
arthritic changes found on radiographs were not due to the 
veteran's military service.  (Such reports, apparently 
generated following the examiner's physical assessment of the 
veteran, were all negative.)  

Also, the veteran underwent a September 2005 VA mental 
disorder examination, and the examiner indicated that the 
claims file had been reviewed.  The veteran related that he 
worked the nightshift from 7 p.m. to 7 a.m., and that he 
tried to go to sleep when he got home but it took him about 
an hour and half to unwind.  The veteran typically slept 
until 1 p.m., and he felt tired.  He got about eight hours of 
sleep on his days off.  The veteran reported that this had 
been his sleep pattern for about 10 years, and it appeared 
almost normal to him.  

After further solicitation of symptoms and objective mental 
status assessment, the examiner determined that the veteran 
presented with a lack of significant symptoms to warrant a 
psychiatric disorder.  It was noted that the veteran had 
reported occasional anhedonia, reduced motivation, fatigue, 
and difficulty falling asleep as well as intermittent 
awakening.  He had reported one episode of heightened 
anxiety, and feeling occasionally anxious.  The examiner 
found, however, that there were no significant symptoms to 
warrant a diagnosis of depression or anxiety in terms of a 
DSM-IV diagnosis.  Further, the veteran had stated in his own 
words that his sleep pattern was longstanding over 10 years 
and appeared normal to him.  The examiner noted that the 
veteran also worked a night shift that could have interfered 
with his sleep as he tried to fit in his hours of sleep while 
his children were at school.  It was found that the veteran 
had not evidenced significant social or occupational 
impairment based upon these symptoms.  Additionally, the 
veteran's fatigue could be attributed to not getting 
sufficient sleep although his sleep dysfunction, according to 
the examiner, appeared to be a learned behavior at this point 
rather than related to an undiagnosed condition.    

As of September 2005, VA outpatient treatment records listed 
the veteran's current medical problems as keratoconus, 
astigmatism, knee pain, obesity, asthma, and migraines. 

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); 38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's review of the record in this case 
shows that the competent evidence of record, particularly the 
September 2005 VA examination, has indicated that the veteran 
does not currently suffer from a chronic disability resulting 
from an undiagnosed illness, chronic fatigue syndrome, or 
depression.  On the contrary, the September 2005 VA examiners 
found that various symptoms were attributable to known 
clinical diagnoses, and that the veteran's reported fatigue 
was related to known diagnoses (including hypertension, 
asthma, obesity, and/or learned sleep patterns).  That is, no 
skin abnormality had been detected, nose examination was 
unremarkable, and the veteran had a normal cardiovascular and 
neurological assessment.  Notably, VA treatment records have 
not referred to chronic fatigue syndrome, or symptomalogical 
manifestations of a chronic disability resulting from an 
undiagnosed illness; instead, the veteran has been treated 
for known clinical disorders.  

While the veteran is competent to report his symptoms during 
and after service, he is not competent as a layman to assert 
that he has an undiagnosed illness, chronic fatigue syndrome, 
or depression.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, as just discussed, questions of medical 
diagnosis are to be addressed by medical professionals, which 
occurred in September 2005.

Further, though the record contains a January 1997 diagnosis 
of major depressive episode, the Board determines that the 
most recent September 2005 VA examination is more probative 
and thereby ought to be relied upon for several reasons.  In 
this regard, where the record contains conflicting medical 
evidence, the Board is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Particularly, the September 2005 VA examiner had the benefit 
of assessing more medical records that had been created since 
January 1997, which provides a greater amount of significant 
information upon which to base a diagnosis.  As such, the 
latter examiner's conclusion is well-informed.  See Claiborne 
v. Nicholson, 19 Vet. App. 181, 186 (2005) (holding that an 
assessment of the probative value of a medical opinion should 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.)  

Also, the January 1997 diagnosis referred to mild to moderate 
"first episode"-thus, it was not found at that time that 
the veteran was, in fact, suffering from a chronic 
disability, which is a necessity for the grant of service 
connection.  Additionally, this latter examiner had not 
indicated that the veteran's claims file had been reviewed, 
and as such, the September 2005 VA examination, having 
indicated claims file review is the more informed opinion for 
the purposes of this adjudication.  

Moreover, the veteran has not been diagnosed as having 
arthritis according to radiograph evidence from September 
2005 (which rendered a negative examination), and the VA 
examiner determined that had any arthritis been found, it 
would not have been due to the veteran's military service.  
It is noted that the examiner offered a rationale for the 
latter opinion such that radiograph evidence from 1996 
(following separation from military service) had not shown 
arthritis.  As of April 2006, VA outpatient treatment 
records, including a current problem list, had not reflected 
a recognition of or diagnosis of arthritis.  Though a January 
1998 VA examination report to a possibility of mild 
osteoarthritis, again, the examiner had not indicated claims 
file review, and as such, the Board finds that the September 
2005 VA examiner's conclusions are more probative for the 
purpose of this adjudication.   

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Migraine headaches and a bilateral knee disability

For the reasons below, service connection is warranted for 
migraine headaches and a bilateral knee disability.  

The veteran's service medical records show a June 1994 report 
of headaches, and a doctor elaborated that the veteran tended 
to notice headaches while working.  In April 1995, the 
veteran sought treatment for a headache, and the examiner 
rendered a diagnosis of tension headache with a prescription 
of Midrin.  On his separation examination the veteran 
reported frequent or severe headaches.  

An August 1996 report from Shands Clinic noted that the 
veteran had a past medical history of migraine headaches.  
The record contains a February 1998 emergency room report 
when the veteran sought treatment for a throbbing headache.  
He stated the headaches had occurred since the Gulf War.  A 
September 1998 VA outpatient record noted that the veteran 
had a past medical history of migraine headache, and that he 
had not noticed a pattern to onset.  Sleep relieved the 
symptoms, and the pain was pulsating in nature.  

A July 2000 letter from Ken Grauer, M.D., noted the veteran's 
report of current one-side throbbing headaches associated 
with photophobia, nausea, and vomiting.  The veteran reported 
he had had these symptoms for years.  Dr. Grauer found 
documentation in the veteran's chart that he had had a 
complaint of tension headaches in 1995, and there was also 
some evidence from 1997 that the veteran had headaches 
develop 4-5 years earlier at the time he was in Saudi Arabia.  
The letter noted indications in 1997 and 1998 to when the 
veteran reported a long term history of headaches.  Dr. 
Grauer stated:  "If the veteran has had these headaches for 
at least ten years as he indicates, it is certainly as likely 
as not that these prior headaches may have been the result of 
a migraine."

At a September 2005 VA examination, the examiner found that 
migraine headaches were diagnosed subsequent to the veteran's 
military service, and there was no evidence that migraine 
headaches were due to military service.  

In December 2005, a letter from Alliance Family Physicians 
(Krishma Patel, PA-C, and Bruce Branin, DO) noted the 
veteran's statements that his headaches began while in the 
military and had continued.  The authors of the letter had 
reviewed records provided by the veteran, and found that in 
1995 he had complained of headaches several times and was 
even treated with Midrin for a tension headache.  The letter 
stated that the latter event "could have been a Migraine 
that was misdiagnosed; however, I do not have enough 
information to determine either way."  It was noted, 
however, that the veteran's headaches were severe enough that 
a physician ordered a CT scan of the brain in 1997.  The 
letter further stated:  "Although this was after his 
military career, I cannot say that the headaches did not 
originate in service."  

In order to grant service connection, the evidence must 
demonstrate that (1) the veteran had a chronic disease in 
service, or during an applicable presumption period, and (2) 
that the veteran presently has the same condition.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Alternatively, the 
nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999).

In this case, the evidence for and against the claim is in 
equipoise.  Though the September 2005 VA examiner found that 
because the veteran had not been diagnosed with migraine 
headaches in service the disability was not related to 
service, Dr. Grauer in his July 2000 letter provided a 
sufficient statement (under the law applied by VA) that in-
service headaches, in combination with post-service 
complaints and treatments, indicated that the veteran's 
migraine headaches had been incurred in service (i.e., it was 
at least as likely as not that the veteran suffered from a 
migraine in service).  Additionally, the recent December 2005 
letter from Alliance Family Physicans generally supports that 
proposition.  As such, the benefit of the doubt doctrine is 
for application, Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
and the claim is granted.    

For similar reasons, the claim of service connection for 
bilateral knees is granted also.

The veteran's service medical records contain a June 1994 
Report of Medical History in which the veteran referred to 
joint pain.  An examiner noted that the veteran's complaint 
referred to, in part, his knees hurting at work as a cook.  
Notably, he filed a claim of service connection for joint 
problems in January 1996, only a month after discharge.

Pursuant to a March 1996 VA examination, the examiner 
diagnosed the veteran with bilateral mild patellofemoral 
pain, extremely mild.  The veteran had related that the knee 
pain had begun with prolonged standing and running.  The RO 
treated this as a claim in the April 1996 rating decision.  

An October 2002 VA treatment contained the veteran's 
complaints of bilateral knee pain of a dull ache.  At the 
September 2004 hearing, the veteran testified that his knees 
started hurting in service, and after service they locked up 
while standing.  

At a September 2005 VA examination, the veteran was diagnosed 
as having chondromalacia patella at both knees given the 
finding of significant crepitus on knee assessment with 
repetitive motion.  The examiner stated that the veteran's 
current knee condition was not related to military service 
because service medical records were silent for a bilateral 
knee condition.  

A December 2005 letter, however, from Alliance Family 
Physicians noted the veteran's statement that his knee pain 
had begun in service due to prolonged standing as a cook.  
The letter noted the earliest in-service report of knee pain 
was in 1995, and the authors stated that the veteran's knee 
pain, though not severe, was likely due to prolonged 
standing.  Further, it was believed that the knee problems 
had existed for an extended period of time.

Thus, given the veteran's complaints of knee pain toward the 
end of military service and a diagnosis shortly after 
separation (in March 1996), documented continuity of 
symptomatology, and the latter opinion (which reflected 
review of the service medical records), the evidence it at 
least in equipoise, and the veteran is entitled to the 
benefit of the doubt concerning the merits of the claim.  






	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating in excess of 10 percent for right wrist 
carpal tunnel syndrome is denied.  

An initial rating in excess of 10 percent for asthma is 
denied.  

Service connection for arthritis of hands, wrists, elbows, 
and knees, is denied.  

Service connection for chronic fatigue syndrome is denied. 

Service connection for an undiagnosed illness manifested by 
vision loss, sleeping problems, headaches associated with 
nosebleeds, skin irritation, joint pain, numbness in legs, 
and chest pain, is denied.  

Service connection for major depressive disorder is denied.  

Service connection for migraine headaches is granted.  

Service connection for a bilateral knee disability is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


